Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 12/24/2020 and 1/26/2021 have been considered by the Examiner.
In the amendments filed 12/24/2020, claims 1-11 and 13-20 were amended, and no claims were canceled or newly added.
In the amendments filed 1/26/2021, claims 1-3, and 18-20 were amended, no claims were canceled, and claims 21-23 are newly added.
Claims 1-23 are pending in the present application and an action on the merits follows.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner relies on USPTO “New Form Paragraphs for Addressing 35 U.S.C 112(f) Claim Limitations” dated October 30, 2017 by deputy Commissioner Robert W. Bahr, and USPTO’s “Training Application of New Form Paragraphs for Addressing Issues Related to 35 U.S.C. § 112(f) or “Means-plus-Function” Limitations” dated January 2018 and submits that: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-23 recite limitations “storage unit, control unit” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to store, configured to acquire,” etc. respectively, without reciting sufficient structure to achieve their respective function.  
Claims 1-23 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

	“[0041] System Configuration 
Hereinafter, using the medical facility as an example, the configuration of the system 100 will be described with reference to FIG. 2. However, embodiments of the present invention are not to be construed as limited to medical facilities. The system 100 includes at least a sensor 60 provided in each area, an in-facility monitoring apparatus 200 (hereinafter also referred to as a monitoring apparatus 200) having a control unit (CPU) 21a and a display unit 32. The display unit 32 is connected to the client device 300. In the system 100, the monitoring apparatus 200 and the client device 300 are connected to each other via a communication network 80. ”

[0046] Hardware Configuration 
In-facility monitoring Apparatus As shown in FIG. 3, the monitoring apparatus 200 is realized by, for example, a general- purpose computer. The monitoring apparatus 200 includes a main body 21, a display unit 22, and an input unit 23. The display unit 22 and the input unit 23 have optional configurations. The main body 21 includes a CPU (Central Processing Unit) 2ta, a ROM (read only memory) 21b, a RAM (Random Access Memory) 21 c, a storage unit 21 d, a media The storage unit 2ld is realized by a hard disk, an SSD or the like. 

Examiner thus interprets the control unit as a CPU and the storage unit to be the CPU’s memory device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 18, 19, and 21 describe the abstract idea of generating data including risk of disease is various locations. Specifically, claim 1 recites:
”store a plurality of reference ranges of environmental parameters, the plurality of reference ranges being different ranges from each other; and 
 (i) acquire measurement values of the environmental parameter output from the sensors and position information of the sensors; 
(ii) for each of the plurality of areas, select one of the plurality of reference ranges based on the position information; 
(iii) for each of the plurality of areas, determine the risk of disease occurrence in each of the plurality of areas based on the acquired measurement values and the selected reference range; and
generate display data for identifiably displaying an environmental state representing the risk of disease occurrence in each of the plurality of areas in the area layout diagram.”
Claim 18 recites: 
“store an area layout diagram showing positions of a plurality of areas in a facility; and the control unit is configured to: 
(i) acquire an environment parameter related to a risk of occurrence of disease in each of the plurality of areas output from sensors provided for each of the plurality of areas and position information of the sensors, 
(ii) for each of the plurality of areas, select one of the plurality of reference ranges based on the position information; 
(iii) for each of the plurality of areas, determine the risk of disease occurrence in each of the plurality of areas based on the acquired measurement values and the selected reference range,
(iv) generate display data for identifiably displaying environmental conditions representing the risk of occurrence of disease in each of the plurality of areas on the area layout diagram, and”
Claim 19 recites:
“acquiring, measurement values of an environmental parameter related to a risk of occurrence of disease output from sensors and position information of the sensors, the sensors being provided in each of a plurality of areas in a facility; 
selecting, for each of the plurality of areas, one of a plurality of reference ranges stored in a storage unit, based on the position information;  
determining, a risk of disease occurrence in each of the plurality of areas based on the acquired measurement values and position information the selected reference range;
Attorney Docket No. generating display data for identifiably displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of areas in an area layout diagram showing the position of each of the plurality of areas in the facility, and”
Claim 21 recites:
“acquiring, measurement values of an environmental parameter related to a risk of occurrence of disease output from sensors and position information of the sensors, the sensors being provided in each of a plurality of areas in a facility; 
determining, a risk of occurrence of disease in each of the plurality of areas based on the acquired measurement values and position information; 
generating display data for identifiably displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of areas in an area layout diagram showing the position of each of the plurality of areas in the facility;”
The steps of storing, acquiring, selecting, determining, performing, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquiring measurements, selecting reference ranges, determine risk, and create data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:  
“a display configured to display an area layout diagram showing positions of a plurality of areas in a facility; 
sensors which are provided in each of the plurality of areas, each of the sensors configured to measure an environmental parameter related to a risk of occurrence of disease in one of the plurality of areas;
a storage unit configured to
a control unit configured to:
and transmit”
Claim 18 recites:
“a storage unit and a control unit, wherein the apparatus is connected to a client device having a display; 
the storage unit is configured to
 (iv) transmit the created display data to the client device.”
Claim 19 recites:
“by a control unit,
by the control unit,
transmitting, by the control unit, the generated display data to a display.”
Claim 21 recites:
“by a control unit,
and transmitting to a display, by the control unit,
displaying, on the display, the generated display data; and
performing a measure to improve environmental conditions in an area of the plurality of areas in the facility where the risk of occurrence of disease is determined to be higher than a predetermined value, thereby preventing occurrence of disease.”
The limitations relating to transmitting and displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, these are interpreted as outputting resulting data. Limitations relating measuring parameters using sensors merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The limitation reciting performing a measure amounts to more than a recitation of the words "apply it" to implement an abstract idea on a computer. The recited units, display, and measure performance are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 38, 46-49, 65-68, 71-77] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application 
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). The use of sensor for measuring parameters is well-known within the art, as demonstrated by Rodriguez (US Patent Application Publication No. 20170193792) P 18-21 and Schultz (US Patent Application Publication No. 20160066068) P 28-32. As such, the recitation of sensors for measuring amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the claimed units and display are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 13-14 and 20 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. These additional elements and their corresponding claims are as follows:
Claim 13 recites “the control unit is configured to notify a preset mobile terminal of the environmental state of a corresponding area when there is an area with a sub-nominal environmental condition.”
	Claim 14 recites “the control unit is configured to cause the display unit to display the environmental parameter of a corresponding area when there is an area having a sub-nominal environmental condition.”
	Claim 20 recites “identifiably displaying the environmental conditions on the area layout diagram after the generating display data.”
	Claim 23 recites “operating a humidifier or a dehumidifier, operating a lighting system, adjusting set temperature of an air conditioner, or ventilating by a ventilator.”
The displaying and notifying limitations above are interpreted as data output. Thus these limitations simply introduce insignificant extra-solution activity to the claim language and have been recognized by the courts as well-understood, routine, and conventional functions. The operating limitation is interpreted as insignificant extra-solution activity and is well-understood, routine, conventional activities previously known to the industry as demonstrated by Rodriguez (U.S. Patent Application Publication No. 20170193792) P 17 and Bermudez Rodriguez (U.S. Patent Application Publication No. 20150278456) P 37. Dependent claims 13-14 and 20 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 2-12, 15-17, and 22 do not add “significantly more” to the eligibility of parent claim 1 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-12, 15-17, and 22 as well.  	
	Accordingly, claims 1-23 are directed to an abstract idea without significantly more. Therefore claims 1-23 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. Patent Application Publication No. 20140167917) in view of Rodriguez (U.S. Patent Application Publication No. 20170193792)
Regarding claim 1, Wallace teaches an in-facility monitoring system comprising: 
a display configured to display an area layout diagram showing positions of a plurality of areas in a facility [P 32, 43, 47-48, 52] (Wallace teaches a GUI on a display device displaying a map of areas and sub-areas, including hospitals and rooms therein, which are interpreted as the claimed facility and plurality of areas, respectively); 
a control unit configured to [P 12] (Wallace teaches a computer which is interpreted as a control unit): 
(i) acquire measurement values of the environmental parameter output from the sensors and position information of the sensors [P 12, 35] (Wallace teaches the computer accessing data collection and tracking means, including location information); 
 (iv) generate and transmit display data for identifiably displaying an environmental state representing the risk of disease occurrence in each of the plurality of areas in the area layout diagram [P 32, 47, 70, claim 6] (Wallace teaches displaying, on the map, hotspots indicating high risk of disease transmission within a hospital)
Wallace may not explicitly teach:
sensors which are provided in each of the plurality of areas, each of the sensors configured to measure an environmental parameter related to a risk of occurrence of disease in one of the plurality of areas; 
a storage unit configured to store a plurality of reference ranges of environmental parameters, the plurality of reference ranges being different ranges from each other; and 
(ii) for each of the plurality of areas, select one of the plurality of reference ranges based on the position information; 
(iii) for each of the plurality of areas, determine the risk of disease occurrence in each of the plurality of areas based on the acquired measurement values and the selected reference range; and 
However, Rodriguez teaches:
sensors which are provided in each of the plurality of areas, each of the sensors configured to measure an environmental parameter related to a risk of occurrence of disease in one of the plurality of areas [P 17-18] (Rodriguez teaches sensors in indoor spaces for measuring environmental characteristics that potentially increase risk of disease transmission); 
a storage unit configured to store a plurality of reference ranges of environmental parameters, the plurality of reference ranges being different ranges from each other [P 5, 48, 76-77] (Rodriguez teaches in P 76-77 a computer readable medium, which is interpreted as the storage unit, storing instructions for executing the disclosed methods and systems; Rodriguez also teaches predefined thresholds for measured environmental characteristics); and 
(ii) for each of the plurality of areas, select one of the plurality of reference ranges based on the position information [P 50, 68] (Rodriguez teaches a model for determining the acceptable ranges for environmental parameters based on patient characteristics of patients within an area or other conditions of an area); 
(iii) for each of the plurality of areas, determine the risk of disease occurrence in each of the plurality of areas based on the acquired measurement values and the selected reference range -[P 67-68, 71] (Rodriguez teaches determining infection risk based on collected data and acceptable ranges); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include visitor flow management system as taught by Rodriguez with the disease mapping and infection control system and method taught by Wallace with the motivation of reducing risks and controlling exposure of patients to infection thereby reducing hospital expenses and improving care [Rodriguez P 4].
Regarding claim 2, Wallace and Rodriguez teach the system according to claim 1, wherein the control unit determines that the environmental condition is sub-nominal for an area in which the measured value of the environmental parameter falls outside the reference range [P 5, 48] (Rodriguez .  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 3, Wallace and Rodriguez teach the system according to claim 1, wherein the control unit obtains an index indicating the risk of occurrence of a disease in each of the plurality of areas [P 41-43, 77] (Wallace teaches determining a risk, which may be indicated by a risk score or percentile, for specific locations), and 
from the measured value of the environmental parameter [P 26] (Rodriguez teaches determining risk, which is interpreted as correspond to the risk score taught by Wallace above, relating to environmental conditions), and
determines that the environmental condition is sub-nominal for the area in which the index exceeds the reference range [P 26] (Wallace teaches determining that risk exceed a predefined threshold and that being a indicator of risk in a particular region of the environment exceeding acceptable levels, such as temperate and humidity exceeding limits).  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Wallace and Rodriguez teach the system according to claim 1, wherein the environmental parameter is at least one selected from the group consisting of temperature information, humidity information and ventilation information [P 18] (Rodriguez teaches measured environment characteristics include temperate and relative humidity).  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Wallace and Rodriguez teach the system according to claim 1, wherein the disease is an infection or heat stroke [P 62-63] (Rodriguez teaches determining infection risks).  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Wallace and Rodriguez teach the system according to claim 1, wherein the infection is a droplet infection [P 36] (Wallace teaches that the monitored disease may be SARs, which is a droplet infection).  
Regarding claim 8, Wallace and Rodriguez teach the system according to claim 7, wherein the droplet infection is caused by at least one selected from the group consisting of viruses, fungi, and bacteria [P 36] (Wallace teaches that the monitored disease may be SARs, which is caused by coronavirus).  
Regarding claim 9, Wallace and Rodriguez teach the system according to claim 8, wherein the virus is at least one member selected from the group consisting of influenza virus, RS virus, adenovirus, rhinovirus, coronavirus, and parainfluenza virus; the fungus is at least one member selected from the group including Candida, Actinomyces, Geotrichum, Aspergillus, Cryptococcus, and Nocardia; and the bacterium is at least one selected from a group including Mycoplasma, Legionella, Haemophilus, Pneumococcus, and Bordetella pertussis [P 36] (Wallace teaches that the monitored disease may be SARs, which is caused by coronavirus).  
Regarding claim 10, Wallace and Rodriguez teach the system according to claim 2, wherein each of the sensors is configured to measure the environmental parameter over time [P 7, 21, 38] (Rodriguez teaches collecting real-time environmental data and storing it as historical data); 
the control unit is further configured to record the measured value of the environmental parameter measured by the sensor over time in the storage unit [P 38] (Rodriguez teaches storing measured environmental data in a database), and 
determine whether the environmental condition of each area is nominal or not based on the measured value of the environmental parameter over time [P 68] (Rodriguez teaches determining acceptable ranges of environmental parameters based on historical data).  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
	Regarding claim 11, Wallace and Rodriguez teach the system according to claim 1, wherein the control unit is configured to generate caution alert data for identifiably displaying a caution call level [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a caution call level).  
according to the environmental condition of each  of the plurality of areas of the in-facility area diagram [P 7, 23-25] (Rodriguez teaches creating a risk map, which is interpreted as corresponding to the displayed map taught by Wallace above, to determine impact of measured environmental conditions on risk of infection)
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Wallace and Rodriguez teach the system according to claim 11, wherein the caution call level is identifiably displayed by a mark, color, icon, character, or numerical value [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a numerical value).  
Regarding claim 13, Wallace and Rodriguez teach the system according to claim 1, wherein the control unit is configured to notify a preset mobile terminal of the environmental state of the corresponding area when there is an area with a sub-nominal environmental condition [P 26, claim 9] .  
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 14, Wallace and Rodriguez teach the system according to claim 1, wherein the control unit is configured to cause the display to display the parameter of a corresponding area [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a parameter) 
environmental… when there is an area having a sub-nominal environmental condition [P 26] (Rodriguez teaches that notification or alerts may be sent to relevant individuals when predefined thresholds for environmental conditions are exceeded)
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 15, Wallace and Rodriguez teach the system according to claim 1, wherein the facility is configured to accommodate a plurality of people [P 43, 54] (Wallace teaches that the facility is a hospital accommodating a plurality of patients).  
Regarding claim 16, Wallace and Rodriguez teach the system according to claim 1, wherein the facility is at least one selected from the group consisting of a medical facility, an educational facility, and a welfare facility [P 43, 54] (Wallace teaches that the facility is a hospital, which is interpreted as a medical facility).  
	Regarding claim 17, Wallace and Rodriguez teach the system according to claim 1, wherein the facility is a medical facility; and 40the area is a room [P 43, 54] (Wallace teaches that the area monitored is a hospital with sub-areas such as rooms).
Regarding claim 18, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 19, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 20, Wallace and Rodriguez teach the method according to claim 19, further comprising: identifiably displaying, by the display, the conditions on the area layout diagram after the generating display data [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a caution call level).
environmental [P 7, 23-25] (Rodriguez teaches creating a risk map, which is interpreted as corresponding to the displayed map taught by Wallace above, to determine impact of measured environmental conditions on risk of infection)
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 19 and is incorporated herein.
Regarding claim 21, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Rodriguez P 28 and 72, which teach performing measures to improve environmental conditions when risk is higher than a predetermined acceptable value. 
Regarding claim 22, Wallace and Rodriguez teach the method according to claim 21, wherein the determining is performed by comparing only the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas [P 67-68, 71] (Rodriguez teaches determining infection risk based on collected data and acceptable ranges).
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.
Regarding claim 23, Wallace and Rodriguez teach wherein the measure comprises operating a humidifier or a dehumidifier, operating a lighting system, adjusting set temperature of an air conditioner, or ventilating by a ventilator [P 29, 35] (Rodriguez teaches adjusting temperature of an air conditioner).
Obviousness for combining the teachings of Wallace and Rodriguez is discussed above for claim 1 and is incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. Patent Application Publication No. 20140167917) and Rodriguez (U.S. Patent Application Publication No. 20170193792) as applied to claim 1 above, and further in view of Samson (U.S. Patent Application Publication No. 20160325058).
Regarding claim 4, Wallace and Rodriguez may not explicitly teach the system according to claim 2, wherein the storage unit stores a reference range corresponding to types of the disease.
However, Samson teaches the system according to claim 2, wherein the storage unit stores a reference range corresponding to types of the disease [P 157-158] (Samson teaches threshold ranges for disease-relevant environmental conditions).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for managing pulmonary medication delivery as taught by Samson with the system taught by Wallace and Rodriguez with the motivation of customizing environmental condition threshold for specific diseases and conditions thereby improving accuracy of risk identification and monitoring.


Response to Arguments
Applicant’s Remarks filed 12/24/2020 and 1/26/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 12/24/2020. 

Claim Objections
1.	Regarding Applicant’s remarks addressing previous claim objections, in light of the present amendments these objections have been withdrawn.

35 USC 112(b) Remarks
2.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections, in light of the present amendments these rejections have been withdrawn.

35 USC 101 Arguments
3.	Regarding Applicant’s arguments that “a control unit which is capable of performing certain functions is required” [Applicant Remarks Pg. 9], Examiner respectfully submits that the recitation of these elements does no exclude the claims from reciting an abstract idea. The present claims are rejected under 35 USC 101 because limitations relating to storing, acquiring, selecting, determining, and generating describe actions and concepts that can be managing personal behavior or relationships or interactions between people. The control unit is considered an additional element and is evaluated as such. The control unit is recited at a high level of generality such that it amounts to no more than mere instructions to apply to exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, 
4.	Regarding Applicant’s arguments that “these claim do not fall within any of the above noted examples for ‘managing personal behavior or interactions between people” [Applicant Remarks Pg. 9], Examiner respectfully submits that the examples provided by the MPEP are not an exhaustive list of limitations that are considered managing personal behavior or relationships or interactions between people. Additionally, Examiner respectfully submits that the example describing “storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user” [Applicant Remarks Pg. 8] is similar to the presently claimed system which stores reference ranges of environmental parameters and generates display data representing disease risk related to said environmental parameters. Thus, it is respectfully maintained that the claims recites an abstract idea. 
5.	Regarding Applicant’s arguments that “the claims of the present application are similar to hypothetical Example 42, Claim 1, provided by the USPTO” [Applicant Remarks Pg. 9], Examiner respectfully disagrees. As described by Applicant in the arguments, the claims of Example 42 recite systems allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is not the same or similar to the present application, which measures environmental data and generates display data for displaying environmental state and risk of disease occurrence in an area. Thus, the reason for which the abstract idea of Example 42 is incorporated into practical application does not apply for the present claims. 
6.	Regarding Applicant’s arguments that the abstract idea is integrated into practical application [Applicant Remarks Pg. 9-10], Examiner respectfully disagrees. Examiner first notes that Applicant claims that the abstract idea is incorporated into practical application but fails to elaborate on what practical application is present. Additionally, Examiner respectfully reminds Applicant that Step 2A Prong Two, or 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Arguments
7.	Regarding Applicant’s arguments that one of ordinary skill in the art would not have been motivated to make the proposed combination [Applicant Remarks Pg. 10-12], Examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wallace teaches a system and method for disease mapping and infection control [Wallace, abstract]. Rodriguez teaches techniques for tracking and managing visitor movements through indoor environmental on which the visitors’ present can have an impact (i.e environmental monitoring) [Rodriguez, P 16]. One of ordinary skill in the art would have found is obvious to combine the environmental monitoring of Rodriguez with the disease mapping taught by 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schultz (US Patent Application Publication No. 20160066068) and Chatterjea (U.S Patent Application Publication No. 20200176125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626